Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 21-40 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Claim Objections 
Claims 21, 32, and 40 recites, “the guest service device” (e.g. 5th to last line of claim 21) but appears they should recite, “the guest service system.” Appropriate correction is required.

Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 21-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Claims 21-31 are directed systems that when interpreted in light of the specification may read on software alone which is non- statutory. In order to comply, the claimed systems must explicitly comprise hardware (e.g. a processor, memory, device) so they may not be reasonably be interpreted as software alone.
 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 21-26,30, 32-37, and 40 are rejected under 35 U.S.C. 102(ed) as being anticipated by Short et al (US Pat. 8,190,708; cited on IDS), hereafter, “Short.”

As to claim 21, Short discloses a system of a hospitality establishment, the system comprising: 
a property management system (PMS) managing check-in of guests to vacant rooms at the hospitality establishment (Fig. 1, label 28 and column 6, lines 32-34); a guest service system providing one or more services within a plurality of rooms of the hospitality establishment (Fig. 1, labels 22 and 26); and an interface gateway coupled to the property management system (PMS) and the guest service system (Fig. 1, label 12); 
wherein the interface gateway is configured to receive a message from the property management system (PMS) (column 14, lines 6-30; “the billing and content server 26 can also issue an XML command in instances in which a user makes an e-commerce or special service purchase that is to be charged, such as to the user's bill via the property management system 28… In response, the gateway device will issue a standard XML response indicating that the command was received and processed appropriately or that an error occurred”); 
the interface gateway is configured to determine a room identifier identifying a particular one of the rooms of the hospitality establishment and room information for the particular one of the rooms according to contents of the message (column 14, lines 6-30, particularly, the Table from lines 15-26, “ROOM_NUMBER”); 
the interface gateway is configured to cache the room information for the particular one of the rooms within a plurality of state data stored in a storage device of the interface gateway (column 11, lines 13-45; the interface gateway caches room information including vacancy status, among others); 
the interface gateway is configured to receive a request for the room information from the guest service device at a later time after the room information has been cached in the state data (column 11, lines 13-45; the interface gateway caches room information including vacancy status which can be queried); and 
the interface gateway is configured to generate a reply message including the room information according to the state data and send the reply message to the guest service system (column 11, lines 13-45; particularly, “In response, the gateway device 12 could return a standard response, including the following tags and data in which the room access mode is selected from one of "room_open", "room_charge" or the "room_block":”). 
 
As to claims 32 and 40, they are rejected by a similar rationale to that set forth in claim 21’s rejection.

As to claims 22 and 33, Short discloses the message received from the property management system is a check-in message indicating that the particular one of the rooms identified by the room identifier is no longer vacant (column 6, lines 46-58, particularly, “While the functions performed by network management systems 28 vary based upon the installation and the application, typical hotel property management systems automate operations such as room reservations, room assignments, guest check-in and check-out and other front desk activities as described above… Accordingly, the gateway device 12 of the present invention can communicate with a property management system in order to place charges for the various services that a subscriber accessed via the gateway device upon the appropriate bill that is maintained by the property management system.”).

As to claims 23 and 34, Short discloses the room information includes a name of a guest checked into the particular one of the rooms identified by the room identifier (column 12, lines 38-58).

As to claims 24 and 35, Short discloses the room information includes an occupancy state of the particular one of the rooms identified by the room identifier (column 11, lines 13-45; the interface gateway caches room information including vacancy status, among others).

As to claims 25 and 36, Short discloses the interface gateway is configured to: receive the message from the property management system utilizing a first format; and send the reply message to guest service system utilizing a second format being different the first format (column 8, lines 10-54, if the message is an AAA request the message is parsed and formatted according to an appropriate API).

As to claims 26 and 37, Short discloses the interface gateway stores in the storage device a plurality of format conversion modules utilized by the interface gateway in converting messages between a plurality of external message formats and an internal data structure utilized by the interface gateway (column 8, lines 10-54, if the message is an AAA request the message is parsed and formatted according to an appropriate API with XML being the “internal data structure).

As to claims 30, Short discloses one or more access points (APs) for providing Internet access for guests of the hospitality establishment; wherein the guest service system includes a high speed Internet access (HSIA) controller coupled to the one or more access points (APs); and in response to receiving the reply message from the interface gateway, the high speed Internet access (HSIA) controller is configured to activate Internet access in the particular one of the rooms identified by the room identifier (column 18, line 57-column 19, line 61, particularly, “For example, the access controller can be a digital subscriber line access module (DSLAM) for signals transmitted via regular telephone lines, a cable head end for signals transmitted via coaxial cables, a wireless access point (WAP) for signals transmitted via a wireless network, a CMPS, a switch or the like…The gateway device 12 is specifically designed to allow computers to log onto the computer network in a manner that is transparent to the subscriber In the typical computer network that employs dynamic host configuration protocol (DHCP) service, the DHCP server 24 will initially assign an IP address to a computer that is logging onto the computer network. Upon opening their web browser or otherwise attempting to access an on-line service, the gateway device 12 will direct the subscriber to enter their ID and password.”).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 27-29, 38, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Short in view of Bankers et al (US Pub. No. 2007/0234390), hereafter, “Bankers.” 
  
As to claims 27 and 38, Short discloses the parent claim but does not disclose the guest service system includes a video-on-demand (VOD) controller.  However Bankers discloses a guest service system includes a video-on-demand (VOD) controller (Fig. 1 and [0014]). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Short and Bankers in order to provide a wider variety of services to guests so as to enhance the guests’ experiences. 

As to claims 28, the combination of Short and Bankers as combined for the same reasons as set forth in claim 27’s rejection further disclose a display device located within the particular one of the rooms identified by the room identifier and coupled to the video-on-demand (VOD) controller; the room information includes an announcement; and in response to receiving the reply message including the announcement from the interface gateway, the video-on-demand (VOD) controller is configured to cause the display device to display the announcement (Bankers, [0014]-[0015] with Short, Fig. 1 disclosing the interface gateway).

As to claims 29 and 39, the combination of Short and Bankers as combined for the same reasons as set forth in claim 27’s rejection further disclose a set-top box (STB) located within the particular one of the rooms identified by the room identifier and coupled to the video-on-demand (VOD) controller; wherein, in response to receiving the reply message from the interface gateway, the video-on-demand (VOD) controller is configured to unlock VOD functionality on the set-top box (Bankers, [0014]-[0015], “cable/satellite receiver” reading on “STB”).


Claims 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Short in view of Silberman et al (US Pub. No. 2009/0299777), hereafter, “Silberman.” 

As to claims 31, Short discloses the parent claim but does not explicitly disclose an electronic door lock; wherein the guest service system includes a room security controller coupled to the electronic door lock; and in response to receiving the reply message from the interface gateway, the room security controller is configured to change an electronic key code for the electronic door in the particular one of the rooms identified by the room identifier.  However, Silberman discloses an electronic door lock; wherein the guest service system includes a room security controller coupled to the electronic door lock; and in response to receiving the reply message from the interface gateway, the room security controller is configured to change an electronic key code for the electronic door in the particular one of the rooms identified by the room identifier (Abstract, particularly, “The computer system, upon electronic notification of a selection of a combination code, automatically electronically may set or schedule the setting of the combination lock controlling entry to the reserved hotel room. The computer system may be programmed to automatically electronically set the combination lock at a set time on the check-in date. The hotel may maintain digital records of the codes for each room and of instances of entry into the room using the code.”). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Short and Silberman in order to provide a means to modify door looks without the need for manual intervention thus saving time for hotel operators.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452